DETAILED ACTION
This office action is in response to the amendment filed on 05/03/2021. Claims 1-6, 8-9, 12-13, 15-17 and 19-20 are amended, claims 7, 10-11, 14 and 18 have been cancelled and claims 21-24 have been added. Claims 1-6, 8-9, 12-13, 15-17 and 19-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: The instant invention is related to performing intra prediction for encoding or decoding using multiple layers of reference samples.
Prior art: 
Said (US 2017/0094285) 
Chuang (US 2016/0323584)

	The closest prior art Said, paragraph 124 discloses a first weight within the first set of weights is greater than a second weight of the first set of weights where a first distance between a first predictive value (target pixel) of the set of predicted values associated with the first weight and the filtered reference array (reference layer) is greater than a second distance between a second predictive value of the set of predicted values associated with the second weight and the filtered reference array.
wherein a plurality of weights of the weiqhted combination decrease as distances between the target pixel and the respective reference arrays increase”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-6, 8-9, 12-13, 15-17 and 19-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481